UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC U.S. bonds gained ground during the 12 months ended October 31, 2010. The economy delivered solid growth rates during the first half of the period, but the recovery lost momentum in the last six months, and a sovereign debt crisis in Europe further clouded the economic outlook. These developments sparked a flight to quality, and the resulting increase in demand for the relative safety of Treasury securities sent their yields down to levels not seen in decades. At the same time, the low interest-rate environment led many investors to seek out higher-yielding investments, providing a lift to corporate bonds and commercial mortgage-backed securities. High-yield corporate bonds were the best performers overall, while residential mortgage-backed securities lagged. For the year ended October 31, 2010, John Hancock Investors Trust produced a total return of 23.81% at net asset value (NAV) and 32.29% at market value. By comparison, the average UBS leveraged closed-end investment-grade bond fund returned 23.47% at NAV and 28.24% at market value. The Funds NAV return and its market performance differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. The Barclays Capital Government/Credit Bond Index, the Funds benchmark, returned 8.48%. The Funds outperformance of its benchmark index was driven primarily by the Funds allocations within the bond market, particularly an outsized position in corporate bonds. Top contributors among the Funds corporate holdings included radio broadcaster Clear Channel Communications, Inc., satellite radio company Canadian Satellite Radio Holdings,Inc. and advertising services provider Vertis, Inc. On the downside, one of the weaker performers was casino operator Mashantucket Western Pequot Tribe. Over the last six months of the period, we made some adjustments to the Funds portfolio to reduce its overall risk profile. We lowered the Funds position in corporate bonds, taking profits after the substantial rally in that part of the bond market, and shifted these assets into Treasury bonds and mortgage-backed securities, which had become more attractive on a relative-value basis. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major factors in this Funds performance are interest rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. Higher-yielding bonds are riskier than lower-yielding bonds, and their value may fluctuate more in response to market conditions. 6 Investors Trust | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 62% Common Stocks 1% U.S. Government & Agency Obligations 25% Foreign Government Obligations 1% Collateralized Mortgage Obligations 4% Asset-Backed Securities 1% Preferred Securities 2% Capital Preferred Securities 1% Convertible Bonds 2% Short-Term Investments 1% Sector Composition U.S. Government & Agency Obligations 25% Mortgage Bonds 5% Consumer Discretionary 16% Utilities 3% Financials 12% Consumer Staples 3% Industrials 9% Health Care 2% Energy 8% Foreign Government Obligations 1% Materials 8% Information Technology 1% Telecommunication Services 6% Short-Term Investments 1% Quality Composition AAA 25% CCC & Below 12% A 4% Not Rated 4% BBB 16% Equity 3% BB 14% Short-Term Investments 1% B 21% 1 As a percentage of the Funds total investments on 10-31-10. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moodys Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 10-31-10 and do not reflect subsequent downgrades, if any. Annual report | Investors Trust 7 Funds investments As of 10-31-10 Maturity Rate (%) date Par value Value Corporate Bonds 88.75% (Cost $144,455,091) Consumer Discretionary 21.05% Auto Components 2.12% Allison Transmission, Inc. (S)(Z) 11.000 11-01-15 $1,000,000 1,085,000 Exide Technologies, Series B (Z) 10.500 03-15-13 980,000 1,000,825 Tenneco, Inc. (Z) 8.625 11-15-14 1,485,000 1,536,975 Auto Manufacturers 0.25% Volvo Treasury AB (S)(Z) 5.950 04-01-15 390,000 429,231 Hotels, Restaurants & Leisure 6.59% Downstream Development Authority of the Quapaw Tribe of Oklahoma (S)(Z) 12.000 10-15-15 2,000,000 1,925,000 Greektown Superholdings, Inc. (S) 13.000 07-01-15 2,179,000 2,402,348 HRP Myrtle Beach Operations LLC (H)(I)(S)  04-01-12 1,745,000 0 Jacobs Entertainment, Inc. (Z) 9.750 06-15-14 1,000,000 937,500 Landrys Restaurants, Inc. 11.625 12-01-15 360,000 386,100 Little Traverse Bay Bands of Odawa Indians (S) 10.250 02-15-14 1,000,000 341,250 Marquee Holdings, Inc. (Z) 12.000 08-15-14 215,000 177,913 Mashantucket Western Pequot Tribe (H)(I)(S) 5.912 09-01-21 275,000 181,250 Mashantucket Western Pequot Tribe, Series A (H)(I)(S) 8.500 11-15-15 2,000,000 280,000 Midwest Gaming Borrower LLC/Midwest Finance Corp. (S)(Z) 11.625 04-15-16 80,000 82,000 Mohegan Tribal Gaming Authority (Z) 7.125 08-15-14 1,000,000 685,000 MTR Gaming Group, Inc. (Z) 12.625 07-15-14 1,055,000 1,102,475 MTR Gaming Group, Inc., Series B (Z) 9.000 06-01-12 590,000 525,100 Pokagon Gaming Authority (S)(Z) 10.375 06-15-14 694,000 721,760 Turning Stone Resort Casino Enterprises (S)(Z) 9.125 09-15-14 485,000 499,550 Waterford Gaming LLC (S)(Z) 8.625 09-15-14 968,000 637,920 Yonkers Racing Corp. (S)(Z) 11.375 07-15-16 351,000 384,345 Household Durables 0.17% Standard Pacific Corp. 8.375 05-15-18 140,000 145,075 Standard Pacific Corp. (Z) 6.250 04-01-14 155,000 151,900 Household Products 0.23% Reynolds Group Issuer, Inc. (S) 8.500 05-15-18 390,000 398,775 Leisure Equipment & Products 0.30% Easton-Bell Sports, Inc. 9.750 12-01-16 465,000 509,175 8 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Media 8.65% AMC Entertainment, Inc. (Z) 8.750 06-01-19 $350,000 $374,938 Canadian Satellite Radio Holdings, Inc. (Z) 12.750 02-15-14 2,000,000 1,810,000 CCH II LLC/CCH II Capital Corp. 13.500 11-30-16 841,501 1,007,697 Cinemark USA, Inc. (Z) 8.625 06-15-19 245,000 264,294 Clear Channel Communications, Inc. 10.750 08-01-16 1,385,000 1,069,913 Clear Channel Communications, Inc., PIK 11.000 08-01-16 1,806,617 1,359,479 Clear Channel Worldwide Holdings, Inc. 9.250 12-15-17 100,000 108,000 Clear Channel Worldwide Holdings, Inc., Series B 9.250 12-15-17 395,000 431,538 CSC Holdings LLC 8.500 06-15-15 755,000 831,444 DirecTV Holdings LLC/DirecTV Financing Company, Inc. 5.875 10-01-19 355,000 404,412 News America Holdings, Inc. (Z) 7.750 01-20-24 980,000 1,246,729 Quebecor Media, Inc. (Z) 7.750 03-15-16 95,000 99,156 Regal Cinemas Corp. (Z) 8.625 07-15-19 130,000 138,775 Sirius XM Radio, Inc. (S)(Z) 8.750 04-01-15 2,000,000 2,157,500 SuperMedia, Inc., Escrow Certificates (H)(I) 8.000 11-15-16 2,000,000 0 Time Warner Cable, Inc. (Z) 8.250 04-01-19 375,000 488,112 Vertis, Inc., Series A, PIK 18.500 10-01-12 906,815 725,452 Videotron Ltee (Z) 6.375 12-15-15 300,000 307,875 XM Satellite Radio, Inc. (S)(Z) 13.000 08-01-13 1,650,000 1,967,625 Multiline Retail 1.28% Michaels Stores, Inc. (Z) 11.375 11-01-16 1,975,000 2,177,438 Personal Products 0.11% Revlon Consumer Products Corp. 9.750 11-15-15 185,000 192,863 Specialty Retail 0.78% Hillman Group, Inc. (S) 10.875 06-01-18 290,000 310,300 Sonic Automotive, Inc. 9.000 03-15-18 145,000 152,069 Staples, Inc. (Z) 9.750 01-15-14 500,000 619,408 Toys R Us Property Company LLC (S)(Z) 8.500 12-01-17 225,000 243,563 Textiles, Apparel & Luxury Goods 0.57% Burlington Coat Factory Warehouse Corp. (Z) 11.125 04-15-14 360,000 378,900 Phillips-Van Heusen Corp. (Z) 7.375 05-15-20 550,000 596,063 Consumer Staples 3.89% Beverages 0.69% Anheuser-Busch InBev Worldwide, Inc. (S)(Z) 7.200 01-15-14 1,000,000 1,172,413 Food Products 2.16% BFF International, Ltd. (S)(Z) 7.250 01-28-20 1,000,000 1,083,750 Bumble Bee Foods LLC 7.750 12-15-15 126,000 135,923 Bunge Ltd. Finance Corp. (Z) 5.350 04-15-14 1,015,000 1,089,783 Corp. Pesquera Inca SAC (S)(Z) 9.000 02-10-17 350,000 368,813 JBS Finance II, Ltd. (S) 8.250 01-29-18 775,000 819,563 TreeHouse Foods, Inc. (Z) 7.750 03-01-18 175,000 191,844 Household Products 0.59% Yankee Acquisition Corp. (Z) 8.500 02-15-15 655,000 680,381 Yankee Acquisition Corp., Series B (Z) 9.750 02-15-17 315,000 328,388 See notes to financial statements Annual report | Investors Trust 9 Maturity Rate (%) date Par value Value Tobacco 0.45% Lorillard Tobacco Company (Z) 6.875 05-01-20 $720,000 $772,638 Energy 11.08% Energy Equipment & Services 0.74% Delek & Avner-Yam Tethys, Ltd. (S)(Z) 5.326 08-01-13 127,049 127,897 Gazprom (S)(Z) 9.625 03-01-13 1,000,000 1,135,000 Oil, Gas & Consumable Fuels 10.34% Anadarko Petroleum Corp. (Z) 6.375 09-15-17 500,000 555,494 Arch Coal, Inc. 8.750 08-01-16 665,000 746,463 Atlas Pipeline Partners LP (Z) 8.125 12-15-15 405,000 417,150 Copano Energy LLC (Z) 8.125 03-01-16 250,000 258,125 Devon Energy Corp. (Z) 5.625 01-15-14 1,035,000 1,168,377 Drummond Company, Inc. (Z) 7.375 02-15-16 1,760,000 1,812,800 Gibson Energy ULC/GEP Midstream Finance Corp. 10.000 01-15-18 390,000 395,850 Linn Energy LLC (S)(Z) 8.625 04-15-20 390,000 421,200 MarkWest Energy Partners LP, Series B (Z) 8.500 07-15-16 500,000 531,250 McMoRan Exploration Company (Z) 11.875 11-15-14 1,100,000 1,226,500 Niska Gas Storage US LLC (S)(Z) 8.875 03-15-18 565,000 617,263 Overseas Shipholding Group, Inc. (Z) 8.125 03-30-18 500,000 518,750 Pan American Energy LLC (S) 7.875 05-07-21 350,000 371,000 Petro-Canada (Z) 9.250 10-15-21 1,000,000 1,400,493 Petroleos Mexicanos 6.000 03-05-20 360,000 406,440 Petroleos Mexicanos 4.875 03-15-15 1,000,000 1,084,600 Plains All American Pipeline LP (Z) 6.500 05-01-18 1,000,000 1,165,929 RDS Ultra-Deepwater, Ltd. (S)(Z) 11.875 03-15-17 750,000 787,500 Regency Energy Partners LP/Regency Energy Finance Corp. 9.375 06-01-16 1,140,000 1,276,800 Thermon Industries, Inc. (S) 9.500 05-01-17 1,950,000 2,062,125 Valero Energy Corp. (Z) 6.125 02-01-20 205,000 226,916 Valero Energy Corp. (Z) 4.500 02-01-15 205,000 220,041 Financials 14.35% Capital Markets 1.31% Morgan Stanley (Z) 6.000 04-28-15 1,000,000 1,111,535 The Goldman Sachs Group, Inc. (Z) 6.250 09-01-17 1,000,000 1,130,127 Commercial Banks 1.95% Barclays Bank PLC (6.860% to 6-15-32, then 6 month LIBOR + 1.730%) (S)(Z) 6.860 (Q) 1,595,000 1,555,125 BOM Capital PLC (S)(Z) 6.699 03-11-15 355,000 358,550 Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (S)(Z) 5.506 (Q) 905,000 899,575 State Bank of India/London (S) 4.500 07-27-15 500,000 522,312 Consumer Finance 0.94% American Express Credit Corp. (Z) 5.125 08-25-14 1,000,000 1,104,029 SLM Corp. (Z) 8.450 06-15-18 485,000 508,100 10 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Financial Services 3.85% Astoria Depositor Corp., Series B (S) 8.144 05-01-21 $750,000 $751,875 Beaver Valley Funding (Z) 9.000 06-01-17 607,000 673,193 Bosphorus Financial Services, Ltd. (P)(S)(Z) 2.086 02-15-12 187,500 184,383 CCM Merger, Inc. (S)(Z) 8.000 08-01-13 2,145,000 2,005,575 Corporacion Andina de Fomento (Z) 3.750 01-15-16 690,000 701,066 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 750,000 764,189 Nationstar Mortgage/Nationstar Capital Corp. (S)(Z) 10.875 04-01-15 375,000 339,375 Orascom Telecom Finance SCA (S)(Z) 7.875 02-08-14 280,000 272,650 TAM Capital, Inc. (Z) 7.375 04-25-17 860,000 889,025 Insurance 2.59% CNA Financial Corp. (Z) 7.350 11-15-19 655,000 738,194 Liberty Mutual Group, Inc. (S)(Z) 7.500 08-15-36 515,000 515,497 Liberty Mutual Group, Inc. (S)(Z) 7.300 06-15-14 750,000 832,588 Liberty Mutual Group, Inc. (10.750% to 6-15-38, then 3 month LIBOR + 7.120%) (S)(Z) 10.750 06-15-58 1,000,000 1,240,000 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) (Z) 7.000 05-17-66 370,000 360,750 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S)(Z) 8.300 10-15-37 520,000 499,200 Willis North America, Inc. (Z) 7.000 09-29-19 215,000 234,764 Investment Companies 0.73% Offshore Group Investments, Ltd. (S) 11.500 08-01-15 1,180,000 1,250,800 Real Estate Investment Trusts 1.44% Dexus Property Group (S)(Z) 7.125 10-15-14 1,000,000 1,136,576 Dupont Fabros Technology LP 8.500 12-15-17 350,000 378,875 Health Care, Inc. (Z) 6.200 06-01-16 345,000 394,560 Healthcare Realty Trust, Inc. (Z) 8.125 05-01-11 165,000 170,578 Plum Creek Timberlands LP (Z) 5.875 11-15-15 345,000 383,064 Real Estate Management & Development 1.54% Realogy Corp. 10.500 04-15-14 1,095,000 982,763 Realogy Corp., PIK 11.000 04-15-14 1,843,221 1,647,379 Health Care 2.31% Health Care Equipment & Supplies 0.60% Covidien International Finance SA (Z) 5.450 10-15-12 945,000 1,028,694 Health Care Providers & Services 1.45% BioScrip, Inc. 10.250 10-01-15 285,000 301,388 Express Scripts, Inc. (Z) 6.250 06-15-14 965,000 1,112,574 Hanger Orthopedic Group, Inc. 10.250 06-01-14 1,000,000 1,055,000 Pharmaceuticals 0.26% Catalent Pharma Solutions, Inc., PIK (Z) 9.500 04-15-15 436,268 442,812 Industrials 12.67% Aerospace & Defense 1.67% Colt Defense LLC (S)(Z) 8.750 11-15-17 175,000 131,469 Embraer Overseas, Ltd. (Z) 6.375 01-15-20 885,000 973,500 Hawker Beechcraft Acquisition Company LLC (Z) 8.500 04-01-15 855,000 689,344 See notes to financial statements Annual report | Investors Trust 11 Maturity Rate (%) date Par value Value Aerospace & Defense (continued) Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 $400,000 $444,000 L-3 Communications Corp., Series B (Z) 6.375 10-15-15 200,000 206,000 PharmaNet Development Group, Inc. (S)(Z) 10.875 04-15-17 390,000 405,600 Airlines 4.48% Continental Airlines, Inc. (Z) 8.307 04-02-18 156,689 159,823 Continental Airlines, Inc. 7.033 06-15-11 111,756 114,126 Continental Airlines, Inc. (Z) 6.545 02-02-19 232,647 245,443 Delta Air Lines, Inc. (S)(Z) 12.250 03-15-15 410,000 466,888 Delta Air Lines, Inc. (S)(Z) 9.500 09-15-14 1,343,000 1,477,300 Delta Air Lines, Inc. (Z) 6.821 08-10-22 755,679 816,134 Global Aviation Holdings, Ltd. (S)(Z) 14.000 08-15-13 1,385,000 1,495,800 United Air Lines, Inc. (Z) 12.750 07-15-12 678,972 768,936 United Air Lines, Inc. (S)(Z) 12.000 11-01-13 820,000 922,500 United Air Lines, Inc. (Z) 10.400 11-01-16 345,956 390,930 United Air Lines, Inc. (Z) 9.750 01-15-17 680,484 799,568 Building Materials 0.10% Voto-Votorantim Overseas Trading Operations NV (S)(Z) 6.625 09-25-19 160,000 174,400 Commercial Services & Supplies 2.55% ACCO Brands Corp. 10.625 03-15-15 615,000 694,181 Avis Budget Car Rental LLC 9.625 03-15-18 345,000 370,875 Garda World Security Corp. (S)(Z) 9.750 03-15-17 765,000 814,725 Iron Mountain, Inc. (Z) 8.375 08-15-21 760,000 852,150 MSX International, Inc. (S) 12.500 04-01-12 1,850,000 1,628,000 Electrical Equipment 0.18% Coleman Cable, Inc. 9.000 02-15-18 295,000 308,644 Industrial Conglomerates 0.48% Hutchison Whampoa International, Ltd. (S)(Z) 6.500 02-13-13 365,000 402,672 Hutchison Whampoa International, Ltd. (S)(Z) 4.625 09-11-15 385,000 416,498 Marine 1.52% Navios Maritime Holdings, Inc. (Z) 9.500 12-15-14 2,500,000 2,593,730 Road & Rail 1.69% CSX Corp. (Z) 6.300 03-15-12 1,000,000 1,068,053 RailAmerica, Inc. (Z) 9.250 07-01-17 448,000 496,160 Western Express, Inc. (S)(Z) 12.500 04-15-15 1,395,000 1,332,225 Information Technology 0.94% Electronic Equipment, Instruments & Components 0.58% Freescale Semiconductor, Inc. (S)(Z) 9.250 04-15-18 290,000 310,300 STATS ChipPAC, Ltd. (S) 7.500 08-12-15 630,000 691,425 Software 0.36% Vangent, Inc. (Z) 9.625 02-15-15 670,000 610,538 Materials 9.93% Chemicals 2.31% American Pacific Corp. (Z) 9.000 02-01-15 565,000 566,413 Berry Plastics Corp. (Z) 8.875 09-15-14 430,000 437,525 Berry Plastics Corp. (Z) 8.250 11-15-15 770,000 811,388 12 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Chemicals (continued) Sterling Chemicals, Inc. (Z) 10.250 04-01-15 $1,000,000 $1,010,000 The Dow Chemical Company (Z) 5.900 02-15-15 1,000,000 1,126,846 Containers & Packaging 0.57% Ball Corp. (Z) 6.750 09-15-20 235,000 258,500 Cascades, Inc. 7.875 01-15-20 240,000 257,700 Graphic Packaging International, Inc. (Z) 9.500 06-15-17 185,000 203,963 Graphic Packaging International, Inc. 7.875 10-01-18 236,000 249,570 Metals & Mining 3.52% CSN Islands XI Corp (S)(Z) 6.875 09-21-19 250,000 277,188 Essar Steel Algoma, Inc. (S)(Z) 9.375 03-15-15 500,000 516,250 Freeport-McMoRan Copper & Gold, Inc. (Z) 8.375 04-01-17 220,000 248,875 Gerdau Holdings, Inc. (S)(Z) 7.000 01-20-20 360,000 408,150 Rain CII Carbon LLC (S)(Z) 11.125 11-15-15 2,200,000 2,337,500 Rio Tinto Finance USA, Ltd. (Z) 7.125 07-15-28 710,000 891,282 Ryerson, Inc. (Z) 12.000 11-01-15 1,000,000 1,040,000 Teck Resources, Ltd. (Z) 10.750 05-15-19 240,000 306,600 Paper & Forest Products 3.53% ABI Escrow Corp. (S) 10.250 10-15-18 910,000 971,425 Boise Paper Holdings LLC 8.000 04-01-20 515,000 556,200 Grupo Papelero Scribe SA (S)(Z) 8.875 04-07-20 1,800,000 1,809,000 NewPage Corp. (Z) 11.375 12-31-14 1,085,000 1,041,600 NewPage Corp. (Z) 10.000 05-01-12 2,000,000 1,272,500 PE Paper Escrow GmbH (S)(Z) 12.000 08-01-14 95,000 110,184 Verso Paper Holdings LLC 11.500 07-01-14 245,000 273,175 Telecommunication Services 8.61% Communications Equipment 0.16% Sable International Finance, Ltd. (S)(Z) 7.750 02-15-17 250,000 268,438 Diversified Telecommunication Services 3.83% Axtel SAB de CV (S)(Z) 9.000 09-22-19 260,000 240,175 Axtel SAB de CV (S)(Z) 7.625 02-01-17 810,000 744,188 BellSouth Corp. (Z) 6.300 12-15-15 648,639 708,925 Cincinnati Bell, Inc. (Z) 8.750 03-15-18 540,000 522,450 Frontier Communications Corp. 8.750 04-15-22 435,000 505,688 Frontier Communications Corp. (Z) 7.125 03-15-19 530,000 567,100 GXS Worldwide, Inc. 9.750 06-15-15 430,000 443,975 Intelsat Bermuda, Ltd. (Z) 11.250 02-04-17 1,470,000 1,574,738 Telecom Italia Capital SA (Z) 6.175 06-18-14 1,105,000 1,234,686 Wireless Telecommunication Services 4.62% Bakrie Telecom Pte, Ltd. (S) 11.500 05-07-15 750,000 819,375 CC Holdings GS V LLC/Crown Castle GS III Corp. (S)(Z) 7.750 05-01-17 410,000 460,225 Nextel Communications, Inc., Series D (Z) 7.375 08-01-15 1,340,000 1,345,025 NII Capital Corp. 10.000 08-15-16 320,000 362,800 SBA Tower Trust (S)(Z) 5.101 04-15-17 580,000 624,004 Sprint Capital Corp. (Z) 8.750 03-15-32 1,065,000 1,168,838 Sprint Capital Corp. (Z) 8.375 03-15-12 1,970,000 2,105,438 Sprint Capital Corp. (Z) 6.900 05-01-19 1,000,000 1,022,500 See notes to financial statements Annual report | Investors Trust 13 Maturity Rate (%) date Par value Value Utilities 3.92% Electric Utilities 2.39% AES Dominicana Energia Finance SA (S) 11.000 12-13-15 $185,000 195,869 BVPS II Funding Corp. (Z) 8.890 06-01-17 590,000 693,676 CE Generation LLC (Z) 7.416 12-15-18 529,750 561,589 Exelon Corp. (Z) 4.900 06-15-15 1,015,000 1,118,237 FPL Energy National Wind LLC (S)(Z) 5.608 03-10-24 260,121 271,793 PNPP II Funding Corp. (Z) 9.120 05-30-16 313,000 339,486 United Maritime Group LLC 11.750 06-15-15 475,000 474,406 Waterford 3 Funding Corp. (Z) 8.090 01-02-17 418,045 426,176 Independent Power Producers & Energy Traders 0.78% AES Eastern Energy LP (Z) 9.000 01-02-17 943,091 990,246 Ipalco Enterprises, Inc. (Z) 8.625 11-14-11 315,000 333,113 Multi-Utilities 0.72% DTE Energy Company (Z) 7.625 05-15-14 1,040,000 1,236,636 Water Utilities 0.03% Indiantown Cogeneration LP, Series A9 9.260 12-15-10 53,181 53,328 Convertible Bonds 2.22% (Cost $3,207,987) Consumer Discretionary 1.22% Media 1.22% XM Satellite Radio, Inc. (S)(Z) 7.000 12-01-14 $1,770,000 2,093,025 Financials 0.36% Capital Markets 0.14% Knight Capital Group, Inc. (S)(Z) 3.500 03-15-15 250,000 233,281 Real Estate Investment Trusts 0.22% Corporate Office Properties LP (S)(Z) 4.250 04-15-30 370,000 372,775 Industrials 0.64% Airlines 0.35% UAL Corp. (Z) 4.500 06-30-21 550,000 589,380 Containers & Packaging 0.29% Owens-Brockway Glass Container, Inc. (S)(Z) 3.000 06-01-15 500,000 499,375 Capital Preferred Securities 1.06% (Cost $1,957,604) Financials 1.06% Commercial Banks 0.39% HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) (Z) 5.911 11-30-35 700,000 668,500 Diversified Financial Services 0.67% NB Capital Trust IV (Z) 8.250 04-15-27 1,130,000 1,152,600 14 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 36.27% (Cost $60,304,166) U.S. Government 21.24% U.S. Treasury Notes Note (Z) 3.625 02-15-20 $1,065,000 1,162,847 Note (Z) 2.500 03-31-15 18,500,000 19,715,450 Note (Z) 2.500 04-30-15 2,430,000 2,589,090 Note (Z) 2.375 02-28-15 1,295,000 1,371,988 Note (Z) 1.250 08-31-15 4,905,000 4,934,126 Note (Z) 1.250 09-30-15 6,500,000 6,530,979 U.S. Government Agency 15.03% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 6.500 06-01-37 64,204 70,843 30 Yr Pass Thru Ctf 6.500 10-01-37 121,254 133,564 30 Yr Pass Thru Ctf 6.500 11-01-37 229,060 253,389 30 Yr Pass Thru Ctf 6.500 12-01-37 114,176 125,697 30 Yr Pass Thru Ctf 6.500 12-01-37 78,394 86,353 30 Yr Pass Thru Ctf 6.500 03-01-38 455,891 505,024 30 Yr Pass Thru Ctf 6.500 03-01-38 232,782 256,269 30 Yr Pass Thru Ctf 6.500 09-01-39 207,477 228,152 30 Yr Pass Thru Ctf (Z) 4.500 03-01-39 4,169,283 4,366,703 Federal National Mortgage Association 30 Yr Pass Thru Ctf (Z) 6.500 10-01-37 696,678 771,054 30 Yr Pass Thru Ctf 5.500 06-01-38 10,449,176 11,249,209 30 Yr Pass Thru Ctf (Z) 4.000 08-01-40 7,405,000 7,643,744 Foreign Government Obligations 1.74% (Cost $2,708,281) Argentina 1.11% City of Buenos Aires (S)(Z) 12.500 04-06-15 $1,700,000 1,899,750 Mexico 0.50% Government of Mexico Bond (Z) 5.875 02-17-14 450,000 508,500 Bond (Z) 5.125 01-15-20 315,000 353,588 South Korea 0.13% Korea Development Bank (Z) 4.375 08-10-15 205,000 220,739 Collateralized Mortgage Obligations 6.08% (Cost $12,239,091) Commercial & Residential 5.57% American Home Mortgage Assets Series 2006-6, Class XP IO 2.482 12-25-46 $9,350,854 452,179 American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 195,000 207,598 Banc of America Funding Corp. Series 2006-B, Class 6A1 (P) 5.805 03-20-36 670,260 487,761 Bear Stearns Alt-A Trust Series 2005-3, Class B2 (P) 2.774 04-25-35 399,086 14,930 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.916 09-20-46 48,204,459 1,981,767 First Horizon Alternative Mortgage Securities Series 2004-AA5, Class B1 (P) 2.289 12-25-34 255,018 30,639 See notes to financial statements Annual report | Investors Trust 15 Maturity Rate (%) date Par value Value Global Tower Partners Acquisition Partners LLC Series 2007-1A, Class G (S) 7.874 05-15-37 $360,000 $375,446 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,868,650 2,426,413 Series 2004-9, Class B1 (P) 3.607 08-25-34 774,749 301,495 Harborview Mortgage Loan Trust Series 2005-8, Class 1X IO 2.410 09-19-35 5,579,945 214,828 Series 2007-3, Class ES IO 0.350 05-19-47 9,890,826 64,785 Series 2007-4, Class ES IO 0.350 07-19-47 11,659,084 65,291 Series 2007-6, Class ES IO (S) 0.342 08-19-37 7,912,467 51,115 Harborview Net Interest Margin Corp. Series 2006-9A, Class N2 (H)(I)(S)  11-19-36 311,205 0 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 310,145 26,873 Series 2005-AR18, Class 1X IO 2.290 10-25-36 11,292,487 381,686 Series 2005-AR18, Class 2X IO 1.992 10-25-36 10,672,668 332,987 Series 2005-AR5, Class B1 (P) 2.795 05-25-35 413,511 11,145 Merrill Lynch Mortgage Investors Trust Series 2006-AF1, Class MF1 (H)(P) 6.157 08-25-36 701,063 1,388 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.437 03-12-44 995,000 1,000,468 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.970 05-25-35 366,448 96,052 Washington Mutual, Inc. Series 2005-AR1, Class X IO 1.640 01-25-45 14,843,948 440,016 Series 2005-AR4, Class B1 (P) 2.723 04-25-35 1,426,741 293,682 Series 2005-6, Class 1CB 6.500 08-25-35 339,445 255,297 U.S. Government Agency 0.51% Federal National Mortgage Association Series 398, Class C3 IO 4.500 05-25-39 1,736,403 241,683 Series 402, Class 3 IO 4.000 11-25-39 1,200,727 255,400 Series 402, Class 4 IO 4.000 10-25-39 2,128,848 382,643 Asset Backed Securities 1.69% (Cost $2,857,334) Asset Backed Securities 1.69% ContiMortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 $37,671 35,570 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.436 06-25-36 1,041,385 905,333 DB Master Finance LLC Series 2006-1, Class-M1 (S) 8.285 06-20-31 1,000,000 990,530 Dominos Pizza Master Issuer LLC Series 2007-1, Class M1 (S) 7.629 04-25-37 1,000,000 962,150 Shares Value Common Stocks 1.86% (Cost $5,522,173) Consumer Discretionary 0.65% Auto Components 0.28% Lear Corp. (I)(Z) 5,370 474,708 Hotels, Restaurants & Leisure 0.06% Greektown Superholdings, Inc. (I) 977 108,035 16 Investors Trust | Annual report See notes to financial statements Shares Value Media 0.31% Charter Communications, Inc., Class A (I)(Z) 11,505 $372,877 Dex One Corp. (I)(Z) 20,979 147,063 SuperMedia, Inc. (I)(Z) 1,578 10,383 Materials 1.21% Paper & Forest Products 1.21% Smurfit-Stone Container Corp. (I) 89,740 2,064,020 Preferred Securities 3.02% (Cost $4,787,253) Consumer Discretionary 1.23% Hotels, Restaurants & Leisure 1.23% Greektown Superholdings, Inc., Series A, 7.500% (I) 19,074 2,109,179 Energy 0.24% Oil, Gas & Consumable Fuels 0.24% Apache Corp., Series D, 6.000% 6,980 406,236 Financials 1.22% Commercial Banks 0.63% Zions Bancorporation, Series E, 11.000% 40,000 1,083,200 Real Estate Investment Trusts 0.59% Public Storage, Inc., Depositary Shares, Series W, 6.500% (Z) 40,000 1,000,000 Utilities 0.33% Electric Utilities 0.33% PPL Corp., 9.500% 10,000 564,400 Par value Value Short-Term Investments 1.69% (Cost $2,891,000) Repurchase Agreement 0.17% Repurchase Agreement with State Street Corp. dated 10-29-10 at 0.010% to be repurchased at $291,000 on 11-1-10, collateralized by $295,000 Federal Home Loan Bank, 1.875% due 11-19-12 (valued at $297,581, including interest) $291,000 291,000 Maturity Yield (%)* date Par value Value Short-Term Securities 1.52% Federal Home Loan Bank Discount Note 0.100 11-1-10 $2,600,000 2,600,000 Total investments (Cost $240,929,980)  144.38% Other assets and liabilities, net (44.38%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Investors Trust 17 Notes to Schedule of Investments IO Interest Only Security  Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate PIK Payment-in-kind (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $64,550,822 or 37.76% of the Funds net assets as of 10-31-10. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 10-31-10 was $178,673,255. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $241,502,101. Net unrealized appreciation aggregated $5,313,247 of which $19,623,308 related to appreciated investment securities and $14,310,061 related to depreciated investment securities. The portfolio had the following country concentration as a percentage of investments on 10-31-10: United States 83% Canada 2% Cayman Islands 2% Mexico 2% Argentina 1% Australia 1% Bermuda 1% Brazil 1% Luxembourg 1% Marshall Islands 1% United Kingdom 1% Other Countries 3% Short-Term Investments 1% 18 Investors Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $240,929,980) $246,815,348 Cash 671 Cash held at broker for futurescontracts 52,350 Receivable for investmentssold 11,392,621 Dividends and interestreceivable 4,109,995 Other receivables 31,597 Totalassets Liabilities Payable for investmentspurchased 11,326,744 Committed facility agreement payable (Note8) 80,000,000 Payable for futures variation margin (Note3) 9,477 Interest payable (Note8) 18,480 Payable toaffiliates Accounting and legal servicesfees 3,975 Transfer agentfees 9,571 Trusteesfees 13,031 Other liabilities and accruedexpenses 75,915 Totalliabilities Netassets Capital paid-in $174,646,829 Undistributed net investmentincome 1,552,131 Accumulated net realized loss on investments, futures contracts and swapagreements (11,042,054) Net unrealized appreciation on investments and futurescontracts 5,788,483 Netassets Net asset value pershare Based on 8,498,607 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $20.11 See notes to financial statements Annual report | Investors Trust 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned, expenses incurred in operating the Fund. It also shows net gains (losses) for the periodstated. Investmentincome Interest $21,059,188 Dividends 205,105 Total investmentincome Expenses Investment management fees (Note5) 1,282,091 Accounting and legal services fees (Note5) 26,280 Transfer agent fees 79,327 Trustees fees (Note5) 46,445 Printing and postage 50,978 Professionalfees 221,232 Custodianfees 36,390 Interest expense (Note8) 1,298,323 Stock exchange listingfees 24,004 Other 28,391 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 2,356,137 Futures contracts (Note3) (259,052) Swap contracts (Note3) (1,216,716) Change in net unrealized appreciation (depreciation)of Investments 15,002,566 Futures contracts (Note3) (83,406) Swap contracts (Note3) 1,177,409 Net realized and unrealizedgain Increase in net assets fromoperations 20 Investors Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $18,170,832 $14,227,117 Net realized gain(loss) 880,369 (2,495,630) Change in net unrealized appreciation(depreciation) 16,096,569 32,105,889 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (17,506,522) (14,157,231) From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 151,977,926 121,210,431 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Investors Trust 21 F I N A N C I A L S T A T E M E N T S Statement of cash flows 10-31-10 This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-10 Cash flows from operating activities Net increase in net assets from operations $35,147,770 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (174,209,303) Long-term investments sold 163,649,205 Increase in short term investments (459,003) Net amortization of premium (discount) (1,094,061) Increase in dividends and interest receivable (143,143) Increase in payable for investments purchased 10,220,931 Increase in receivable for investments sold (11,341,246) Decrease in cash held at broker for futures contracts 7,050 Decrease in other receivables 9,886 Decrease in prepaid arrangement fees 90,654 Net change in unrealized (appreciation) depreciation of swap contracts (1,177,409) Decrease in payable for futures variation margin (10,117) Decrease in payable to affiliates (9,425) Decrease in interest payable (122,790) Decrease in other liabilities and accrued expenses (19,379) Net change in unrealized (appreciation) depreciation on investments (15,002,566) Net realized gain on investments (2,356,137) Net cash used in operating activities Cash flows from financing activities Borrowings from credit facility agreement payable 13,000,000 Distributions to common shareholders net of reinvestments (16,180,307) Net cash used by financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions 22 Investors Trust | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 2.15 1.70 1.49 1.89 1.74 1.70 Net realized and unrealized gain (loss) oninvestments 2.00 3.51 (4.80) (0.72) (0.07) (1.07) Distributions to APS*   (0.19) (0.55) (0.50) (0.34) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (2.07) (1.69) (1.20) (1.31) (1.31) (1.47) Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 5 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $171 $152 $121 $160 $164 $165 Ratios (as a percentage of average netassets): Expenses before reductions (excluding interestexpense) 1.12 1.43 1.42 6 1.16 7 1.17 7 1.17 7 Interest expense (Note8) 0.81 1.00 0.83 6    Expenses before reductions (including interestexpense) 1.93 2.43 2.25 6 1.16 7 1.17 7 1.17 7 Net investmentincome 11.33 11.34 9.93 6 9.55 8 8.80 8 8.25 8 Portfolio turnover (%) 71 72 9 37 46 63 144 Seniorsecurities Total value of APS outstanding (inmillions)    $86 $86 $86 Involuntary liquidation preference per unit (inthousands)    25 25 25 Average market value per unit (inthousands)    25 25 25 Asset coverage perunit 10    11 $71,364 $72,917 $72,072 Total debt outstanding end of period (in millions) (Note8) $80 $67 $58    Asset coverage per $1,000 ofAPS 12    2,856 2,910 2,913 Asset coverage per $1,000 ofdebt 13 3,136 3,268 3,090    See notes to financial statements Annual report | Investors Trust 23 * Auctioned Preferred Shares (APS). 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 4 Notannualized. 5 Unaudited. 6 Annualized. 7 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of expenses would have been 0.76%, 0.77% and 0.77% for the years ended 12-31-07, 12-31-06 and 12-31-05,respectively. 8 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of net investment income would have been 6.26%, 5.77% and 5.47% for the years ended 12-31-07, 12-31-06 and 12-31-05,respectively. 9 The Portfolio turnover rate, including the effect of TBA (to be announced) securities for the year ended 10-31-09 was 100%. 10 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 11 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on 6-12-08. 12 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end. 13 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). 24 Investors Trust | Annual report See notes to financial statements Notes to financial statements Note 1  Organization John Hancock Investors Trust (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
